 542DECISIONS OF -NATIONAIJ LABOR RELATIONS BOARDto hire or tenure of employment or any term or condition of employment againstany employee because of his membership in or activity on behalf of any suchlabororganization.CAMP ANDMCINNES,INC, ALAMODIVISION,Envployer'.Dated--------------------By---------------------------------------------(Representatne)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.POLYNESIAN ARTS, INC.andUNITED PACKINGHOUSE WORKERS OFAMERICA,CIOandNATIONAL BROTHERHOOD OF OPERATIVE POTTERS,LOCAL UNION No. 227, AFL, PARTY TO THE CONTRACT.Case No.9-CA-k341.Augv3t 8, 1952Decision and OrderOn January 5, 1952, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices within the meaning of the Act, and recommending thatit cease and desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondent filed exceptions to the Intermediate Re-port and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.2OrderUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Polynesian Arts, Inc., May-field, Kentucky, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Dominating or interfering with the formation or administra-tion of, or contributing support or assistance to, National Brotherhoodof Operative Potters, Local Union No. 227, AFL, or any other labororganization.-IPursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers In connection with this case to a three-member panel[Chairman Herzog andMembers Houston and Murdock].2With respect to the 8(a) (2) issue, seeJack Smith Beverages.Inc.,94 NLRB 1401.100 NLRB No. 86. POLYNESIAN ARTS, INC.543(b)Recognizing National Brotherhood of Operative Potters, LocalUnion No. 227, AFL, or any successor thereto, as the representativeof any of its employees for the purpose of dealing with Respondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment.(c)Performing or giving effect to any contract with NationalBrotherhood of Operative Potters, Local Union No. 227, AFL, or anysuccessor thereto, relating to grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions of employment.(d)Engaging in surveillance of its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.(e)Discouraging membership in United Packinghouse Workers ofAmerica, CIO, or any other labor organization of its employees, bydiscriminatorily discharging any of them or in any other mannerdiscriminating in regard to their hire or tenure of employment or anyterm or condition of employment.(f)In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Packinghouse Workersof America, CIO, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engagein other concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all of suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8 (a) (3), of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Withdraw and withhold all recognition from, and completelydisestablish, National Brotherhood of Operative Potters, Local UnionNo. 227, AFL, as the representative of any of its employees for thepurpose of dealing with Respondent concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or other conditionsof employment.(b)Offer Vivian Montgomery and Dorothy Webber immediate andfull reinstatement to their former or substantially equivalent positions,without prejudice to their seniority and other rights and privileges,and make each of them whole, in the manner set forth in the sectionof the Intermediate Report entitled "The Remedy," for any loss ofwages suffered as a result of the discrimination against each of them.(c)Upon request, make available to the National Labor RelationsBoard or its agents, for examination and copying, all payroll records,social security payment records, time cards, personnel records andreports, and all other records necessary to determine the amounts of 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDback pay due and the rights of reinstatement under the terms of thisOrder.(d)Post in its plant at Mayfield, Kentucky, copies of the noticeattached to the Intermediate Report and marked "Appendix C." 3Copies of said notice, to be furnished by the Regional Director for theNinth Region, shall, after being duly signed by Respondent's repre-sentative, be posted by the Respondent immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for the Ninth Region, in writing,within ten (10) days from, the date of this Order, what steps theRespondent has taken to comply herewith.3 This notice shall be amended by substitutingfor the words "The Recommendations ofa Trial Examiner" in the caption thereof, the words "A Decisionand Order."In theeventthat thisOrder ii enforcedby a decree of the United States Courtof Appeals, thereshall be substitutedfor the words "Pursuantto a Decision and Order" the words "Pur-suant to a Decree of the United States Court of Appeals,Enforcing an Order."Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThe disputed matters in the above-captioned proceeding concern allegations thatPolynesian Arts, Inc., herein called Respondent, (1) "interfered with the forma-tion and administration and contributed financial and other support to" NationalBrotherhood of Operative Potters, Local Union No. 227, AFL, herein called theAFL; (2) discriminated against Vivian Montgomery and against Dorothy Web-ber ; and (3) engaged in surveillance of a meeting of its employees then being con-ducted by United Packinghouse Workers of America, CIO, herein called the CIO.The issues, framed by a complaint, as amended, and an answer, were fully liti-gated at a hearing before the undersigned on October 15, 16, and 17, 1951.At theclose of the hearing the undersigned took under consideration a motion to dismissthe complaint.This motion is now disposed of in accordance with the followingfindings and conclusions.After the close of the hearing, briefs were receivedfrom counsel for the General Counsel and from counsel for Respondent whichhave been considered in the preparation of this report,There is no dispute concerning the following matters and the evidence revealsand the undersigned finds that : (1) Respondent is engaged in commerce withinthe meaning of Section 2 (6) and (7) of the National Labor Relations Act, asamended, herein called the Act; 1 (2) the AFL and CIO are labor organizationswithin the meaning of Section 2 (5) of the Act; and (3) no union-shop author-ization election was held as was required by the Act during the period of timeinvolved herein.'Respondent engages in Mayfield,Kentucky, in manufacture and sale of pottery.Annualpurchases of raw materialsare inexcess of $100,000, 75 percent of which is shipped toRespondent's plant from sources outside the State of Kentucky.Annual sales are in excessof $400,000, 60 percent of which is shipped to points outside the State of Kentucky. POLYNESIAN ARTS, INC.545As indicated above, Respondent denied the unfair labor practices alleged andset forth affirmative defenses, hereinafter discussed.Upon the entire record in the case and from his observation of witnesses, theundersigned makes the following findings of fact, conclusions of law, and recom-mendationsFormation and Recognition of AFLPrevious to March of 1951 Respondent's employees had not been organized byany union.The CIO had attempted organization in 1949 but had failed to achievea majorityin anelection held in June 1949.On or about March 6, 1951, C. Frank Dales and James Slaven, representativesof the National Brotherhood of Operative Potters, AFL, contacted H. H. Gantt,president, principal stockholder and person "responsible for the direction" ofRespondent, and asked Gantt whether he had any objections to the AFL organiz-ing the employees.Gantt agreed to call a meeting of the employees and "tellthem, ask them if they want a potter's union and if they approve a hundredpercent, I will go along with them. If they don't I will fight you just the sameas I fought the CIO two years ago."The next day, on or about March 7, 1951, at Gantt's direction, a general meet-ing of all employees was announced over the plant loudspeaker.The meetingwas held in front of Respondent's plant, on company property, and was attendedby Gantt, H. C. Bell, recording secretary of Respondent and Respondent's busi-ness and personnel manager, the two AFL representatives and most of the em-ployees.Gantt informed the employees that Respondent was contemplating sell-ing the pottery and that he thought it was to the employees' advantage to have aunion and recommended to them a union that was familiar with the potteryindustry.Gantt then introduced Dales and Slaven to the employees and statedhe desired the employees to cooperate with them. The AFL representativesthereupon explained the benefits of the AFL organization to the employees.Upon the conclusion of the meeting, the employees returned to their work.Ashort time later Dales and Slaven, accompanied by supervisory employees of Re-spondent,' distributed, throughout the pottery, application cards for membershipin the AFL.These cards were left at the work benches of the employees.Aboutthe time the cards were being distributed or shortly thereafter, Mrs. Gantt, asupervisor, told the employees in the decorating shop that she "wanted us to knowthat she and Mr. Gantt were for this union a hundred percent and she recom-mendgd that we sign the cards."When employee Vivian Montgomery asked per-mission to leave the plant Mrs. Gantt asked her if she had signed the card.Montgomery said no, but she would "see about it" when she got back and Mrs.Gantt said that was "all right."Dales and Slaven returned for the cards.On this occasion Slaven was accom-panied by Mrs. Gantt.When Slaven and Mrs. Gantt approached Dorothy Webberand asked if she had signed the card Webber "told them no, I hadn't, because I2The testimony concerning the incidents involved in this proceeding is conflicting andcontradictory and the findings of fact made herein result from the undersigned's attemptto reconcile the evidence and determine what probably occurred.The findings of factare based upon a consideration of the entire record and observation of witnesses.Allevidence,on disputed points is not set forth so as not to burden unnecessarily this reportHowever,all has been considered and where required resolved.In determining credibilitythe undersigned has, considered,inter alia,the demeanor and conduct of witnesses ; theircandor or lack thereof;their apparent fair-ness, bias,or prejudice;their interest or lackthereof;their ability to know, comprehend,and understand matters about which they havetestified;and whether they have been contradicted or otherwise impeached.The superintendent accompanied Dales and Huston Carrico, assistant superintendent,accompanied Slaven. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDhadn't had time.My work backed up on me " Mrs Gantt then told Webber,"You have got time now. Stop and sign it."Webber signed the card.When Montgomery, who had left the plant after the card distribution, re-turned, Mr. Gantt asked her whether she had signed the AFL card. -Montgomerytold him "no.'tMr. Gantt then asked if she "was going to go ahead and sign it"and Montgomery responded that she "didn't want to" and asked him "why did hewant us to have this union when he fought it [the CIO] so hard twb years ago."Mr. Gantt said "he didn't intend to have the CIO in" and asked Montgomerywhether she was "going to sign that card."Montgomery said, "I will sign it,but I don't know if I will vote for the Union."Montgomery then signed the cardand gave it to Mr. Gantt.When employee Mary Marvey Burgess refused to sign the card, Mr. Gantt calledher and asked her to sign and she told him she "wouldn't do it."Mr. Gantt re-sponded, "Won't you?" and Burgess said, "No."Mr. Gantt then said, "Just re-member I gave you the chance."After the cards had been picked up, Respondent and the AFL executed anagreement stating:Agreement of March 7, 1951-Whereas, it is the desire of the representatives of the employees of Poly-nesian Arts, Inc. belonging to the National Brotherhood of Operative' ottersand Polynesian Arts, Inc. to promote mutual cooperation and harmony nd toformulate rules for the guidance of the parties.Now, therefore, in consid-eration of their mutual promises, the parties hereto agree as follows :Whereas, the employer (Polynesian Arts, Inc.) agrees to, and does by thisagreement, recognize the National Brotherhood of Operative Potters as thecollective bargaining agent for the employees of Polynesian Arts, Inc. plantand the Polynesian Arts, Inc. agrees to meet with the representatives or achosen committee of the National Brotherhood of Operative Potters to handleand adjust grievances for any of the Company Employees, who desire such acommittee to represent them.In view of the foregoing mutual agreement it is hereby understood thatthe above parties will meet on March 16th to negotiate a contract between theduly appointed representatives of the Polynesian Arts, Inc. employees, be-longing to the National Brotherhood of Operative Potters and PolynesianArts, Inc.In witness of the above agreement between said parties they have heretoaffixed their signatures.On or about March 8, 1351, another meeting of employees, during that after-noon, was announced over the plant loudspeaker."This meeting was held inRespondent's decorating shop.Mr. Gantt, Eulalya Rogers, supervisor over thedecorating shop, and Huston Carrico, assistant superintendent, were presentat this meeting.Dales and Slaven again tried to sell the AFL to the employees:At'the request of the AFL representatives a vote was taken as to whether theemployees desired representation by the AFL.Over objections by some of theemployees present, this vote was by a show of hands.A majority of the voteswere in favor of the AFL. However, nine employees, including Montgomery,Webber, and Burgess,' voted against such representation.Also, at the sug-gestion of the AFL representatives, departmental representatives "to draw upthe contract and to represent each department" were elected.4Respondent had exclusive control over the use of the loudspeaker equipment.eBurgess' employment with Respondent ceased in May 1951.Thereis no issue hereinconcerning this termination of employment. POLYNESIAN ARTS, INC.547On or about March 13, 1951, another meeting of employees. during that after-noon, was announced over the plant loudspeakerThis meeting was held inthe decorating shop and was attended by Mr. Gantt, the AFL representative,and the employeesAt this meeting Mr. Gantt read a contract which had beenprepared by Respondent and AFL representatives and requested a vote as tou hetl:er the employees "would accept it or not."A vote was taken and thecontract was rejected.Mr. Gantt was "quite displeased" with the results ofthe vote and remarked that "he would like to see the sheep from the goatsand the ones that was against him step out the door " Either Dales or SlaventoldGantt he couldn't do that and the employees were not separated intogroupsAfter rejection of the contract, Gantt and -the AFL representatives(Dales, Slaven, and some of the employees) left the decorating shop and revisedsome of the provisions of the contract.They then returned to the decoratingshop and a vote was taken on this revised contract. The employees voted toaccept itWithin the next few days a document authorizing Respondent to check offdues and initiation fees to the AFL was circulated in the plant'Montgomeryand Webber indicated reluctance to sign this document but signed it after talk-ing, in the decorating shop, with AFL representativesBurgess refused tosign the document and stated that she had not signed an authorization card.About 10 minutes later, Mr. Gantt, as indicated above, asked her to sign andwhen she refused, remarked, "Just remember I gave you the change " °On or about March 14, 1951, Respondent and the AFL executed a collectivebargaining agreement.This agreement provides,inter alia:It is specifically understood that all employees except office force-foremenand supervisors, shall become members of the Union, and all new employeesshall become members of the Union within thirty (30) days after beinghired.As noted above, no union-shop authorization election had been held as was thenrequired by the Act.No deductions were made from employees' pay for time spent at the variousmeetings where the AFL was discussed and for activities on behalf of the AFL,although the activities, noted above, occurred during working hours.Through-out the period of AFL organization, Respondent furnished various companyfacilities to the AFL, in effect, giving the AFL the "run of the plant."When Vivian Montgomery left the plant about noon on or about March 7,1951 (after the distribution of AFL application cards, as noted above), shecontacted a local CIO representative.After work that day Montgomery andWebber met with a CIO representative and arranged for a CIO meeting to beheld the next day. Such a meeting was held the next day at the Cardinal Innwhich was owned by Montgomery's husband.CIO pledge cards were distributed.On or about March 7, 1951, the CIO addressed a letter to Respondent (whichwas received by Respondent March 8, 1951), informing Respondent that theCIO represented a majority of the employees, that for Respondent "to engagein collective bargaining with any other organization at this time would be illegalunder the provisions of the Management-Labor Relations Act," and that theCIO was filing a representation petition with this Board.On March 12, 1951,the CIO filed a representation petition.'The Regional Director for this Boardinformed Respondent of the filing of this petition and sent Respondent a copy'The revised contract provides for a "check off of monthly dues and assessments "Mr Gantt denied that lie asked Burgess to sign the cardHis denial is not cred'ted'Case No 9-RC-1 160227260-13-col 100--36 548DECISIONSOF NATIONALLABOR RELATIONS BOARDthereof, which was received on March 13, 1951.As noted- above, after- noticeof the CIO claim to represent the employees involved, Respondent executed acollective bargaining agreement with the AFL.Upon the entire record in this matter, the undersigned finds that Respondentformed, dominated, and interfered with the formation and administration ofthe AFL and contributed material support thereto within the meaning of Section8 (a) (2) and (1) of the Act, thereby interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 thereof.SurveillanceDuring the last part of February or the early part of March 1951,EulalyaRogers, decorating room supervisor, and Irene Pearce, an employeeof Respondentthen friendly with Rogers, went in -an automobile to observe a CIO meetingwhich they thought was scheduled to be held at the Cardinal Inn.However,no such meeting was held that night. They were more successful on or aboutMarch 17, 1951.On the latter date, Rogers and Pearce, seatedin an automobileacross the street from a CIO meeting, observed and made notes concerningemployees of Respondent at such meeting.This activity was observed by theemployees as they left the meeting. It is well settled that such espionage uponemployees engaged in concerted activities infringes their rights under Section 7of the Act, and consequently violates Section 8 (a) (1) thereof.N. L. R. B.v. Fruehauf Trailer Co.,301 U. S. 49, 54-55;Pennsylvania Greyhound Lines,303U. S. 261, 270;Carolina Mills, Inc.,92 NLRB 1141;Wood Mfg.Co., 95 NLRB.633.Vivian MontgomeryMontgomery entered Respondent's employ about October 13, 1947.She workedat various jobs in the plant untilshe waslaid off on April 24, 1951.During the organizational campaign conducted by the CIOin 1948, Mont-gomery actively attempted to persuade her fellowemployees to vote against theCIO.Her anti-CIO sentiments were well known by Respondent at this time.As noted above, Montgomery contacted the CIO following the initial meeting atwhich-employees were solicited to join the AFL and, during the period of activityon behalf of the AFL, voiced to Respondent her opposition to the AFL.As noted above, Montgomery and Webber on or about March 7, 1951, madearrangements for a CIO meeting which was held the next day at the CardinalInn.Montgomery and Webber solicited attendance for this meeting. :In; addi-tion,Montgomery and Webber visited employees at their homes and solicitedmembership in the CIO.About March 9, 1951, Montgomery and Webber, accompanied by certain repre-sentatives of the CIO, who were not employees of Respondent, distributed CIOleaflets to the employees of Respondent as they left the plant.While engtgedin this activity they were observed by Mr. Gantt and other officials of Respondentwho were standing in the plant doorway.Mr. Gantt testified Montgomery andWebber were the only employees of Respondent he observed distributing CIOhandbills during this organizing effort by the 010.About the middle of March 1951 Montgomery and other employees composedan announcement of a CIO meeting to be held that week, which was posted on theplant bulletin board.The meeting was held as-scheduled.This is the meetingthat Eulalya Rogers and Irene Pearce observed from an automobile parkedacross the street from the meeting place.Montgomery and Webber attendedthismeeting. POLYNESIAN ARTS, INC.549On or about April 23, 1951, Montgomery and Webber again distributed CIOleaflets in front-of Respondent's plant at the end of the work day.The next day,on or about April 24, 1951, Montgomery reported for workas usual.Either thatmorning or"right after lunch" Montgomery stated "out loud" :Has anybody got a nickel,I have got to have a Coca-Cola;I have indigestion.Montgomery then left the decorating shop,and went to another room in theplant and obtained a Coca-Cola.She returned immediately to the decoratingshop,where she drank theCoca-Cola.NeitherMrs. Rogers,supervisor of thedecorating shop,nor any other official of Respondent said anything to Mont-gomery about this incident until about 4 p. in. that day when Montgomery wascalled to Mi.Gantt's office.Gantt told Montgomery she was being laid offtemporarily for "insubordination and breaking the rules."Montgomery askedfor an explanation-what she had done-and Gantt said, "You drank this Coca-Cola and it wasn't rest period."Montgomery stated she had indigestion andgot the Coca-Cola to relieve that condition and that she knew "it wasn't restperiod."Montgomery told Gantt that she did not get permission from her super-visor to leave the decorating shop but that it was not necessary to secure suchpermission to getan Alka Seltzer and she assumed the same situation prevailedwhen she needed a Coca-Cola to relieve indigestion.Gantt stated "in the future,everyone has to ask the permission of their supervisor before they leave out of thedecoratingshop."Montgomerythen asked a second time how she had beeninsubordinate and Gantt criticized Montgomery for distributing leaflets for theCIO and told her he didn't think it was fair to him and the plant that she wasgoing around distributing handbills.Montgomery remarked that what she didafter 4:30 was her business and wasn't any of Gantt's and was told by Gantt toget out.'On or about May 3, 1Q51, Montgomery again distributed CIO leaflets to em-ployees as they left the plant.That evening she received a letter from Respond-ent dated May 3,1951,stating:Please be advised that the reason for your separation of employment wasfor insubordination and thatyouare hereby notified that such separationwas permanent as of April 24, 1951.That night Montgomery also received from Respondent a copy of a form usedto advise the State Division of Unemployment Insurance concerning separationsfrom employment.This notice was dated April 26, 1951, and stated Montgomerywas discharged for misconduct-discharged for insubordination.Irene Pearce frequently remained in the plant after working hours and assistedRogers, supervisor-of the decorating shop.On one of these occasions duringthe period involved herein, Pearce observed Rogers handling uncompleted (wet)lamps being produced by Montgomery 10Handling the lamp while wet "makesa very bad mark on the lamp"and makes it a defective lamp.Rogers remarkedto Pearce at this time (while handling the wet lamp) "some way, some how, Iwill get rid of her [Montgomery] yet" for starting the CIO in the plant. Onanother occasion duringthe periodof time material herein Rogers instructedPearce to follow Montgomery into the rest room to "see what she is up to, if sheis signing anyone up."Sometime in August 1951, employee Charlene Frizzell paid a social call onMontgomery at the latter's home. "The next night or the next one" Rogers called°Montgomery'sand Gantt's testimony concerning this conversation differ concerningdetails.In the lightof the entirerecord and the demeanor of witnesses,Montgomery'sversion appears more likely and the undersigned finds the facts to be as stated above1° Rogers' denial of this conduct is not creditedby theundersigned 550DECISIONSOF NATIONALLABOR RELATIONS BOARDat Frizzell's homeIn the course of the conversation Rogers andFrizzell dis-cussed the union situation at the plant and in this connectionalso discussedMontgomery's discharge for drinking "a "Coca-Cola on company time" and Rogersstated that she (Rogers) had been watching her (Montgomery) for a long timebefore she caught her drinking a Coca-Cola.Respondent contends that Montgomery was discharged because of insubordina-tion.Respondent did not make clear to the undersigned the precisemanner inwhich Montgomery was insubordinate but did offer testimony by several wit-nesses concerning certain improper conduct by Montgomery.An examinationof this evidence reveals that it contains qualities which ordinarily would cause atrier of the fact to pause before accepting such testimony.Thus, it is general,vague, and in several instances contradictory, and it is lacking as to particulari-ties concerning dates and circumstances"Furthermore, it reveals an effort toconstruct a case and to cover tip the real reason for the discharge. In addition,most of Respondent's witnesses, notably Mr. and Mrs. Gantt, H. C. Bell, andl7ulayla Rogers, were eager and garrulous witnesses who frequently volunteeredinformation and were prone to exaggerate and expand their testimony.Although Respondent made much of the Coca-Cola incident, Mr. Gantt char-acterized this as a minor episode. In addition, the record reveals that no otheremployee was discharged or laid off for getting a Coca-Cola and that Montgomerywas not warned prior to April 24, 1951, that such action might subject her to itlayoff or discharge.Respondent's witnesses tried to make it appear that Montgomery frequentlyused the telephone without permission contrary to plant rules.Here againthe evidence is not convincing that Montgomery did use the telephone withoutpermission or that such conduct, if it occurred, would be considered a matter ofsuch importance as to warrant disciplinary action.Respondent's witnesses made much ado about a radio which Montgomery keptat her working place, claiming that it was disturbingto the employees in thedecorating shop.However, the evidence reveals that Montgomery had thisradio at the plant for over 2 years ; that during this period she frequently turnedthe volume up or down depending upon the requests of the employees and ofRespondent's supervisory personnel, and that when requested she removed theradio from the shop and from the plantFurthermore, the complaints made(when does not appear) by the employees concerned the volume of the plantloudspeaker and were not directed primarily to the use of Montgomery's radio.The undersigned is not convinced that this radio had anything to do with Re-spondent's decision to discharge Montgomery.Respondent's witnesses also testified concerning Montgomery's "leaving theplant without permission "While the evidence reveals that Montgomery leftthe plant frequently without the permission of Rogers, the supervisor in thedepartment where Montgomery worked, it does not establish that she left with-out permission from some other person in authority.Usually Montgomery leftthe plant at the request of and on behalf of Mrs. Gantt. The record does establishthat on one occasion (when it is not clear) Montgomery left the plant after talk-ing with Bell about leaving and after rejecting his suggestion that she clear withRogers.Under all of the circumstances the undersigned is not persuaded thatMontgomery's leaving the plant was a factor considered by Respondent in arriv-ing at its determination to discharge Montgomery.v Mrs Gantt's testimony that "I won't be pinned clown what month or anything else"is ilinst,ative of the character of this evidence POLYNESIAN ARTS, INC.551Respondent's witnesses also testified that Montgomery disposed of defectivematerial by breaking it in the shop, therefore causing a loud and disturbing noise.It was a practice to destroy defective material by breaking it, and even if Mont-gomery did so in such a manner as to cause a loud and disturbing noise theevidence is not convincing that this was the reason for Montgomery's discharge.The record is lacking concerning the details of the connection between this con-duct, if it occurred, and Montgomery's discharge.The undersigned believes and finds that the evidence in this case demonstratesthat the discharge of Montgomery was due, not to the reasons assigned therefor,but to her CIO membership and activity. It stretches credulity too far to be-lieve that there was only a coincidental connection between Montgomery's en-thusiastic solicitation upon behalf of the CIO and the abrupt termination of heremployment.Dorothy WebberWebber commenced her employment with Respondent in August 1948. Forapproximately the first year of her employment she workedon the gold line."Thereafter she was transferred to an inspecting job.3eThis latter jobrequiredWebber to be constantly on her feet.About 6 or 8 months afterbecoming aninspectorWebber was advised by a physician that because of certain "femaletrouble" she should take some time off from work and should get a job thatwould not require her to standWebber told Mrs. Gantt what the physician hadadvised andwas immediately given a week offUpon her return to the plantThis job permitted Webber to perform her work sitting down. After about 2months Webber was promoted to the main banding job-made a chief bander.Subsequently an extra bander was assigned to assist her.In March 1951, following the commencement of the AFL and CIO activities,Webber, after securing permission, took off 2 days because ofillness-virus pneu-monia.Upon her return to the plant Mr. Gantt accused Webber of being absentwithout permission.Webber denied being absent without pen mission.At theconclusion of the conversation about this subject matter Mr Gantt said:From now on, you will exchange places with the girl whohas been helpingyou band.You will take her job and she will take yours.Thus Webber again became an extra or assistant bander.15When Montgomery was laid off on April 24, 1951, as noted above, that leftvacant a job on the "loading line." 1°Upon reporting to work on April 25, 1951,Webber was met by her supervisor, Rogers, and told that she was beingassigneda job on the loading line.Webber stated she was not going to do that work.Rogers then "turned and left the decorating shop "Webber wasnot given anyreason for this transfer."TWebber went to the office and conferred with H. C.Bell,recordingsecretary of Respondentand Respondent's business and personnelmanager.Webber requested Bell to write a check for her pay.Bell asked her"why" and Webber toldBell she was beingassigned "a job theyknew I couldn't12 Painted the handles of the lamps and the different things on the lamps that had tobe painted gold11 Stood at the end of a line and inspected completed lamps to see if they were ready forthe kiln."A bander puts gold bands on lamps.15The pleadings herein do not raise an issue with respect to this transfer.A-job at the conveyor belt, putting lamps on the belt and pushing them along the line.1aRogers testified she told Webber she(Webber)was being transferred"to a differentjob" and that Webber then quit before being told she was being put on the loading line.The undersigned finds the facts to be as stated above. 552DECISIONSOF NATIONALLABOR RELATIONS BOARDdo and rather than to spend another 6 months in doctor bills, I would quit."Bell answered he was "sorry" 18 and gave Webber a check.The line-loading job was less desirable than the decorating job which Webberhad been performing.Also it was a job which normally was filled on a senioritybasis-this work (line-loading) going to employees junior in service with Re-spondent.On this occasion seniority was not followed-there were a number ofdecorators capable of doing this work who had less seniority than Webber.Respondent contends that Webber was ordered transferred to "line loading"because of her tardiness and absence record.Respondent apparently contendsthat Webber's lateness in reporting for work and absences from work seriouslyaffected its operations and that its operations would not be so seriously affectedifWebber worked on line-loading.A determination with respect to this lattercontention does not appear required in view of the findings hereinafter madewith respect to Respondent's major premise-that Webber was transferredbecause of her tardiness and absence record.A complete and adequate analysis and comparison of records concerning tardi-ness and absences of employees cannot be made herein since only a limited num-ber of such records were made a part of this proceeding. Only the time cardsfor Dorothy Drew, Sue Hall, Johnny Mae Myers, Lucille George, decorators,and for Webber were received in evidence in this proceeding. These time cardspurport to reflect the number of times said employees were late or absent duringthe period from January 1, 1951, to April 21, 195].However, this record doesnot contain a complete set of time cards for each of these employees coveringthis period of time.Thus, there is no time card for Drew for the weeks ending2/3, 2/10, 3/3, 3/10, 3/31, 4/14, and 4/21 ; for Hall for the weeks ending 1/20,1/27, 3/31, 4/14, and 4/21; for Myers for the weeks ending 3/31, 4/14, and 4/21;and for George for the weeks ending 3/3], 4/14, and 4/2]. In addition thesetime cards do not reflect whether the latenesses and absences recorded wereexcused or otherwise condoned.According to the undersigned's computationthese time cards do, however, reveal that between January 1, 1951, and April21, 1951, Drew was late reporting for work in the morning at least 27 times.Hall 32 times, Myers 22 times, George 5 times, and Webber 24 times. They alsoreveal that Drew was absent at least 3 days : Hall 111//c days: Webber 15 %c days :Myers 4 days; and George 4 (lays. The tables attached hereto as Appendix Aand Appendix B are self-explanatory.It is significant that H. C. Bell, a witness anxious to give testimony prejudicialtoMontgomery and Webber, testified that Webber was ordered transferred to"line loading" pursuant to his direction and when asked why she was so trans-ferred failed to mention her tardiness and absence record and indicated it wasbecause she was an extra bander and familiar with "the numbers" (familiarwith Respondent's operations). It is also noteworthy that Webber's immediatesupervisor, Rogers, did not specify the reasons for the proposed transfer ofWebber to "line loading."Rogers did testify that Webber was not efficient asa chief bander because "her speed was never too good" and voluminous produc-tion (by Webber) frequently resulted in illness, fainting on the job and absencedue to illness and that for these reasons Webber was given an assistant banderto help her with her banding operations, and to this extent did infer that pos-"Bell's testimony coneerning this incident is confusing and contradictory and thatportion thereof which conflicts with the testimony of Webber is not credited by the under-signedNevertheless,itdoes appear from Bell's testimony,and the undersigned finds,thatWebber expressed fear that"someone was gunning for her" because of "some unionactivities"and stated that she thought it was "just a matter of time"before she wouldbe discharged and that she"might as well go now " POLYNESIAN ARTS, INC.553sibly her "inefficiency" played a part in the decision to transfer Webber to "lineloading."The undersigned is persuaded by a preponderance of the evidence that Webberwas not transferred to "line loading" because of her tardiness and absence recordand hereby rejects this contention of Respondent.As noted above, Webber and Montgomery played the leading role in attemptingto solicit employees for the CIO and in distributing CIO leaflets-activities whichRespondent immediately, actively, and vigorously opposed. In view of this,Webber's physical condition, about which Respondent was fully aware,' thesequence of events, and the failure of Respondent's contention with respect toWebber,"to stand up under scrutiny" it appears and the undersigned, finds thatRespondent, anticipating that Webber would not accept a job requiring her tostand and that it could thus rid itself of this CIO leader, singled out Webberfor transfer to "line loading"-an assignment to more arduous and less agree-able workIn these circumstances, the undersigned believes and finds thatWebber's termination of employment was not voluntary, but was tantamount toa discharge and was a discharge because of her membership in and activity onbehalf of the CIO-amounted to a discriminatory constructive discharge. (SeeSaxe-Glassman Shoe Corporation,97 NLRB 332.)Ultimate Findings and ConclusionsIn view of the foregoing, and upon consideration of the entire record, the under-signed finds and concludes that :1.By forming, dominating, and interfering with the formation and administra-tion of the AFL and by contributing support and assistance thereto, Respondentengaged in unfair labor practices within the meaning of Section 8 (a) (2) and8 (a) (1) of the Act.2.By engaging in surveillance of CIO meetings, Respondent interfered with,restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act, in violation of Section 8 (a) (1) thereof.3.By discriminating in regard to hire and tenure of employment of VivianMontgomery and Dorothy Webber, Respondent engaged in unfair labor practiceswithin the meaning of Section 8 (a) (3) and (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfair labor practices in viola-tion of Section 8 (a) (1), (2), and (3) of the Act, the undersigned will recom-mend that it cease and desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.The undersigned is convinced, and finds, that the present existence of the AFLand Respondent's continued recognition thereof constitute a continuing obstacleto the full exercise by the employees of the rights guaranteed them under theAct.Therefore, in order to effectuate the policies of the Act and to free the em-ployees from the effects of Respondent's unfair labor practices, the undersignedwill recommend that Respondent withdraw all recognition from the AFL as a19As noted above, Webber, because of her physical condition, was transferred from ajob which required her to stand to a job where she could work while sitting. In addition,Webber had a tendency toward fainting and several times fainted while at workBelltestified he was completely aware of her physical condition 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of any of Respondent's employees for the purpose of dealing withRespondent concerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, and that Respondent com-pletely disestablish the AFL as such representative.Respondent's conduct in executing the contract with the AFL constitutedunlawful assistance to the AFL and this contract is a means whereby self-organization and genuine collective bargaining by the employees is frustrated.The undersigned, therefore, recommends that Respondent cease and desist fromgiving any effect to said contract or to any renewal, extension, modification, orsupplement thereto.Nothing herein shall be taken to require Respondent to varythe wages, hours, seniority, and other substantive features of its relations withthe employees which Respondent has established in performance of the said con-tract or any revision, extension, renewal, or modification thereof.Having found that Respondent unlawfully discriminated against Vivian Mont-gomery and Dorothy Webber, it will be recommended that Respondent offer Mont-gomery and Webber immediate and full reinstatement to their former or substan-tially equivalent positions,20 without prejudice to their seniority or other rightsand privileges.It will also be recommended that Respondent make whole Mont-gomery and Webber and each of them, for any loss of pay they may have sufferedby reason of the discrimination against them.The losses of pay shall be com-puted from the date of the discrimination to the date of a proper offer of reinstate-ment.In computing the losses of pay, the customary formula of the NationalLabor Relations Board shall be followed. See P.W. Woolworth Company, 90NLRB 289.The scope of the unfair labor practices discloses a purpose to interfere with,restrain, and coerce employees in the exercise of the rights guaranteed in Section7 of the Act and that danger of other unfair labor practices in the future is to beanticipated from the course of Respondent's conduct in the past. In order, there-fore, to make effective the interdependent guarantees of Section 7 of the Act andeffectuate the policies of the Act, it will be ; ecommended that Respondent ceaseand desist from in any manner infringing upon the rights guaranteed in the Act.[Recommendations omitted from publication in this volume.]Appendix AWeek Ending-Tardiness1/61/131/201/272/32/10-2/17-2/24-3/3-3/10-3/17-3/24--3/31-4/7-4/14--4/21Total--Drew--------------------2-2-5-2-(1)(1)34(1)(1)43(1)2(1)(1)27Hall ---------------------31(1)(1)42455232(I)1(1)(1)32Webber-----------------003112135320003024Myers-------------------451242011110(1)0(1)(1)22George------------------030020000000(1)0(t)(1)5INo time card for this period in evidence.20 In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is interpreted to mean "former positionwlieiever possible and if such position is no longer in existence, then to a substantiallyequivalent position."See TheChase National Bank of the City of New York, San Juan,.Puerto Rico, Branch,65 NLRB 827. POLYNESIANARTS, INC.Appendix BWeek Ending-Number of Days Absent5551/61/131/201/272/32/102/172/243/33/103/173/243/314/74/144/211TotalDrew--------------------0000(1)(1)10(')(')01(1)1(1)(1)3Hall---------------------1435(1)(1)135113400000(i)135(1)(1)1135Webber----------------15011352341003501013411555Myers-------------------000100101000(1)1(1)(1)4Qeorge------------------1000034200000(1)135(1)(1)4INo time card for this period in evidence.Appendix CNOTICE TOALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE HEREBY DISESTABLISH NATIONAL BROTHERHOOD OF OPERATIVE POTTERS,LOCAL UNION No. 227, AFL, as the representative of any of our employeesfor the purpose of dealing with us concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions of employment,and we will not recognize it or any successor thereto for any of the abovepurposes.WE WILL NOT dominate or interfere with the formation or administrationof any labor organization or contribute financial or other support to it.WE WILL NOT give effect to any and all agreements and contracts, supple-ments thereto, or modifications thereof, or any superseding contract withNATIONAL BROTHERHOOD OF OPERATIVE POTTERS, LOCAL UNION No. 227, AFL,or any successor thereto.WE WILL NOT engage in surveillance of employees exercising their rightsguaranteed in the National Labor Relations Act.WE WILL NOT discourage self-organization or concerted activities amongour employees for their mutual aid and protection as guaranteed in Section7 of the Act or discourage membership in UNITED PACKINGHOUSE WORKERS OFAMERICA, CIO, or any other labor organization, by discriminating in anymanner in regard to hire or tenure of employment or any term or conditionof employment.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the excercise of their right to self-organization, to form labororganizations, to join or assist UNITED PACKINGHOUSE WORKERS OF AMERICA,CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act, or to refrain from anyor all of such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a conditionof employment as authorized in Section 8 (a) (3) of the Act.WE WILL offer Vivian Montgomery and Dorothy Webber immediate and fullreinstatement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges previously enjoyedand we will make whole said employees for any loss of pay suffered as aresult of the discrimination against them. 556DECISIONSOF NATIONALLABORRELATIONS BOARDAll our employees are free to become, remain, or to refrain from becomingor remaining, members of any labor organization except to the extent that thisright may be affected by an agreement in conformity with Section 8 (a) (3) ofthe National Labor Relations Act.POLYNESIAN AnTs, INC.,Employer.Dated--------------------By---------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot bealtered,defaced, or coveredby any other material.JERRY FAIRBANKS,INC.andSTUDIO CARPENTERS LOCAL 946, UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, AFLINTERNATIONAL ALLIANCE OF THEATRICAL AND STAGE EMPLOYEES ANDITS LOCAL UNION 44andSTUDIO CARPENTERS LOCAL 946,UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, AFLJERRY FAIRBANKS,INC.andJACK A. BAER.,Cases Nos. 21-CA-1090,21-CB-349, and21-CA-1166.August 8,1952Decision and OrderOn January 28, 1952, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceeding, finding, as setforth in the Intermediate Report attached hereto, that the Respondentshad not engaged in the unfair labor practices alleged in the complaintand recommending that the complaint be dismissed in its entirety.Thereafter, the charging Union filed exceptions to the IntermediateReport and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.1We agree with the Trial Examiner's finding that the RespondentCompany did not violate the Act by adopting a policy of hiring itsIThe request ofthe charging Unionfor oral argument Is denied, inasmuch as the record,includingthe exceptionsand brief,adequatelypresent the issues and the positions of theparties.We note and correct thefollowinginadvertentinaccuracies in theIntermediateReport,whichdo not affectthe Trial Examiner's findings nor our concurrence therein:(1)Thecorrect citationto the representation case referred to in section III, A,of the Report IsJerry Fairbanks, Inc.,21-RC-1719; (2) the two versionsof the terminalconversationbetween Latham and Price were given by thelatter andnot by Latham ; and (8)Pluso wasnot "laid off at the same time asPrice,"late in March 1951,as Price was not employed atall by the Companyduring that month;itwasGores,not Price, who was laid off at orabout the same time as Pluso in the latter part of March.100 NLRB No. 87.